DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is being made Non-Final due to errors made based on claim dependencies for claims 14 and 15 in the Office Action mailed 10/19/2020.

Response to Amendment
	The Amendment filed 01/15/2021 has been entered. Claims 1-21 remain pending in the application. 
Replacement drawings showing Figure 1a and Figure 1b have been entered, overcoming the previous drawing objection made in the non-final Office Action made 10/19/2020. The objection is withdrawn. 
The specification has been amended such that page 15 now reads “Table 1”, overcoming the previous drawing objection made in the non-final Office Action made 10/19/2020. The objection is withdrawn. 
Figure 5 has removed reference numbers 146, 148, 152, and 154. Figure 5 has added reference number 130. Replacement drawing for Figure 5 has overcome the previous drawing objection made in the non-final Office Action made 10/19/2020. The objection is withdrawn. 
The abstract has been revised such that it is now under 150 words, overcoming the 
Claim 8 has been amended such that it now reads “… wherein the enzyme oxidizes, reduces, decomposes or metabolizes galactose.” Overcoming the previous claim objection made in the non-final Office Action made 10/19/2020. The objection is withdrawn. 
Claims 6 and 7 have been amended such that they are now dependent on claim 1, overcoming the previous 112(b) rejection made in the non-final Office Action made 10/19/2020. The rejection is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) because it is unclear what is required for the claim. Claim 8 is dependent on claim 1, however claim 8 appears to only be dependent upon the test strip of claim 1 and not the entire claim. Typically a dependent claim includes all the limitations from its parent claim and therefore, claim 8 is unclear as to what limitations are required. It is suggested to make claim 8 its own independent claim and explicitly incorporate the limitations of  “comprising an enzyme, and a stabilizer for maintaining the enzyme stability, 
Claim 19 is rejected under 35 U.S.C. 112(b) because it is unclear as to what the value the user or medical staff reads. Claim 19 recites “the user or a professional medical staff reads the value of galactose concentration a disease or liver residual function of the user.” It appears that there is a comma missing between concentration and a disease and between a disease and or liver residual function. For examination, it will be interpreted that the user or professional medical staff reads either: the value of galactose concentration, a disease, or liver residual function. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bau (TW-200617391-A) (cited using TWI292478-B) and in further view of Shen (CN-204008654-U), Talbot (US-2344500B2), and Ouyang (US-6656697-B1).
Regarding claim 1, Bau teaches a galactose rapid quantitative detection system, comprising:
a galactose composition including a galactose, a buffer and a 0~99% antioxidant, which enters a body and produces a biological sample after metabolism by the liver;
	Paragraph [0009] recites “… galactose composition contains 1%-50% galactose powder, 
Bau does not teach a test strip with an enzyme with galactose specificity, a stabilizer for maintaining the enzyme stability, nor a meter including: a power supply, connector, calculation unit, A/D converter, processor, display, or digital terminal. 
However in the analogous art of electrochemical measurement systems, Shen teaches a test strip and a meter including: a power supply, connector, calculation unit, A/D converter, processor, and display for the detection of an analyte in a biological sample. 
Specifically, Shen teaches a test strip (referred to as biological test strip 100), comprising an enzyme, and a stabilizer for maintaining the enzyme stability, the enzyme would react with the biological sample producing a electrochemical information ([0066], [0073], and Figure 1A); and
Paragraph [0073] recites that “… the reaction zone flow channel 134 has at least a reaction layer 150 covering at least the electrode unit 120 located in the reaction zone flow channel 134 and comprising at least one active material… the active substance refers to an enzyme… a protective agent (e.g., protein, dextrin, dextran, amino acid, etc.).” It is understood that a protective agent is a stabilizer. 
a meter (referred to as biometric instrument 10) comprising ([0038] and Figure 3):
	a power supply unit (referred to as power supply unit 16) for providing a signal ([0044] and Figure 3);
	a connector (referred to as connector 11) for receiving the signal provided by the power supply unit (16) and transmitting the signal to the test strip (100), wherein the signal 
	a calculation unit (referred to as calculation unit 12) for calculating the corresponding response signal ([0092] and Figure 3);
an A/D convertor (referred to as analog to digital converter 13)for receiving the corresponding response signal from the calculation unit (12), transforming the corresponding response signal calculated by the calculation unit (12) into a digital reaction signal ([0041] and Figure 3);
a processor (referred to as processor 14) for processing the digital reaction signal ([0042] and Figure 3);
a display (referred to as monitor 15) for displaying the digital reaction signal ([0043] and Figure 3);
	The reaction zone has a reaction layer that has an active material, and paragraph [0073] recites that “… the active substance refers to an enzyme…”, and Paragraph [0092] recites that “… the blood sample and the electrical signal generate a corresponding reaction signal and are transmitted through the connector 11 to the calculation unit 12 of the biometric instrument 10.” Further paragraph [0092] recites “The reaction signal is then converted by the computing unit 12 and output to the analog to digital converter 13 to obtain a digitized response signal that is further processed by the processor 14 and/or displayed via the display 15.”
It would have been obvious to one skilled in the art at the time of filing to modify the galactose solution as taught by Bau as to include the test strip, meter, power supply, connector, 
The combination of Bau and Shen does not teach a galactose rapid quantitative detection system, comprising a digital terminal for receiving the digital reaction signal. 
However in the analogous art of sensing devices with communication capabilities, Talbot (US-7344500-B2) teaches a device that is able to display information collected by the sensor, which can then be sent to a secondary device. 
Talbot teaches a digital terminal (referred to as auxiliary device 300) for receiving the digital signal (Column 7 lines 65-67 and Column 8 line 1). Talbot describes a sensor (100) and user interface (200), which can then also include an auxiliary device (300) (Column 8 lines 20-26). As recited by paragraph Column 7 lines 65-67 and Column 8 line 1 “… the user interface may also be in communication with an auxiliary device 300, such as a patient monitor.” As further seen in Figure 2O, the way of communication between the devices can be wireless (see Column 10 lines 9-14). 
It would have been obvious to one skilled in the art at the time of filing to add the auxiliary device (terminal device) of Talbot to the system comprising the galactose solution of Bau and the test strip and meter taught by Shen for the benefit of being able to send information to be recorded by a medical professional (Column 8 lines 1-6 of Talbot). 
The combination of Bau, Shen, and Talbot do not provide a specific enzyme. Paragraph [0073] of Shen does state that an enzyme could be glucose saccharification enzyme, but it 
In the analogous art of reagents for measuring an analyte in a hemoglobin-containing biological fluid, Ouyang teaches a test strip with a reagent and enzyme specific to an analyte. 
Specifically, Ouyang teaches a test pad (12) fixed onto a support (14) that contains a reagent including an enzyme specific to a particular analyte (Column 4 lines 47-50 and Figure 1). In particular, an enzyme that can be used is galactose oxidase for detecting galactose (Column 5 lines 15-20). 
Shen is silent with regards to a specific enzyme, therefore, it would have been necessary and thus obvious to look to the prior art for conventional enzymes specific to galactose. Ouyang provides this conventional teaching showing that it is known in the art to use galactose oxidase to detect galactose. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the enzyme from Shen motivated by the expectation of successfully practicing the invention of Ouyang.
Regarding claim 2, the combination of Bau, Shen, Talbot, and Ouyang teach the system according to claim 1 as stated above. Bau further teaches wherein the buffer is selected from a group consisting of citrate buffer, phosphate buffer, acetate buffer, carbonate buffer and trethanolamine buffer (see [0009]). 
Regarding claim 3, the combination of Bau, Shen, Talbot, and Ouyang teaches the system according to claim 1 as stated above. Bau further teaches wherein the antioxidant is sodium bisulfite (see [0009]). 
Regarding claim 5, the combination of Bau, Shen, Talbot, and Ouyang teach the system according to claim 1. Bau further teaches wherein the galactose composition is administered by 
Regarding claim 6, the combination of Bau, Shen, Talbot, and Ouyang teach the system according to claim 1. It is understood that recitation of the method of administration of the galactose composition (via oral administration) is an intended use of the composition as claim 6 is directed to a system and is therefore given minimal patentable weight. 
Regarding claim 7, the combination of Bau, Shen, Talbot, and Ouyang teach the system according to claim 1. It is understood that recitation of the method of administration of the galactose composition (via injection) is an intended use of the composition as claim 7 is directed to a system and is therefore given minimal patentable weight. However, it should be noted that Bau teaches as recited by paragraph [0014] “After the injection, calculate the interval of about 60 minutes…” It is understood that after the 60 minutes, the galactose would be measured.  
Regarding claim 19, Bau, Shen, Talbot, and Ouyang teach the test strip according to claim 1. Bau further teaches a method of performing the system according to claim 1 within a user, comprising:
the user takes a preparation with galactose in its composition in advance ([0013]);
the biological sample is obtained using a biological sampling device (filter paper) ([0014] and [0015]);
the biological sample is absorbed by the test strip (filter paper) from the biological sampling device ([0015]); 
Bau does not teach a test strip inserted into a meter, wherein the user or a professional 
In the analogous art of biological test sheets, Shen teaches a test strip to detect analytes that is inserted into a biometer. 
Specifically, Shen teaches:
the test strip (100) is inserted into the meter (10), and
the user or a professional medical staff reads the value of galactose concentration of disease or liver residual function of the user.
It is understood that the biometer 10 of Shen reads the biological test strip 100, and that the various components such as the calculation unit 12, ADC converter 14, and processor 14 are all used to then display information from the blood sample on the test strip 100 to the display 15 such that a user can read the value (see [0092] of Shen). 
It would have been obvious to one skilled in the art to modify the method of Bau, which includes injecting the galactose solution and collecting the biological sample with a filter paper, to include the method of Shen which includes taking the test strip and inserting it into the meter for the benefit of allowing the user to monitor their body’s condition for a long period of time ([0004] of Shen). It should be noted that Bau does teach the method of collecting a biological sample with a filter paper, however it is understood that this method would be carried out identically when the filter paper is instead the test strip as taught by Shen. 
Regarding claim 20, the combination of Bau, Shen, Talbot, and Ouyang teaches the method according to claim 19, Bau further teaches wherein the method can be manipulated by the subject or the professional medical staff, as [0009] recites “… the injection amount can be adjusted according to different conditions…” It is understood that one skilled in the art could 
Regarding claim 21, the combination of Bau, Shen, Talbot, and Ouyang teach the method according to claim 19. As claim 19 is being interpreted as a user or medical staff reads the value of galactose concentration, a disease, or liver residual function, the combination has a user read the value of galactose concentration, which meets the limitation of claim 19. Therefore recitation of the disease being neonatal galactosemia is given minimal patentable weight. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bau, Shen, Talbot, and Ouyang as applied to claim 1 above and in further view of Lu (US-20150024415-A1).
Regarding claim 4, the combination of Bau, Shen, Talbot, and Ouyang teach the system according to claim 1. Bau further discloses that the galactose composition contains “… 1% to 50% galactose powder…” ([0009]). 
The combination of Bau, Shen, Talbot, and Ouyang do not teach that the galactose includes D-(+)-galactose, L-(+)-galactose, stable isotope galactose, cyclic galactose or galactose derivative. 
However in the analogous art of sensors for detecting target agents, Lu teaches kits containing sensors for personal glucose meters. 
Specifically, Lu teaches a kit where the solution can contain D-(+)-galactose ([0254]). It would have been obvious to one skilled in the art at the time of filing to utilize the galactose of Lu as the galactose of Bau for the benefit of providing for galactosemia and galactokinase deficiency detection (see [0055] and [0073] of Lu).
Claims 8-11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shen (CN-204008654-U) in view of Ouyang (US-6656697-B1).
Regarding claim 8, Shen teaches wherein a test strip comprises: 
	an insulating substrate (referred to as insulating substrate 110) ([0046] and Figure 1A),
	an electrode unit (referred to as electrode unit 120) configured on the insulating substrate ([0047] and Figure 1A),
	a first insulating spacer (referred to as first insulating spacer 130) covering a part of the electrode unit (120) and including a reaction zone channel (referred to as reaction zone flow path 134) sited at a first edge (referred to as first edge 132) of the insulating spacer, wherein another part of the electrode unit (120) is exposed to the reaction zone channel (134) ([0050], [0051], [0052], and Figure 1A); and
Specifically, paragraph [0073] recites “… the reaction zone flow channel 134 has at least a reaction layer 150 covering at least the electrode unit located in the reaction zone flow channel 134 and comprising at least one active material and a conductive medium for use with the sample (for example, blood)…” and [0008] recites “Part of the electrode unit is exposed to the reaction zone flow path.” 
a second insulating spacer (referred to as second insulating spacer 140) including a second edge (referred to as second edge 142), the second insulating spacer (140) covering the reaction zone channel (134) of the first insulating spacer (130), and the first edge (132) of the first insulating spacer (130), the second edge (142) of the second insulating spacer (140), and a same side edge of the insulating substrate (110) are all in a 
Specifically, paragraph [0077] recites “the edge of the insulating substrate 110 is concave with respect to the front portion of the reaction zone runner 134.” Further paragraph [0077] recites “In this embodiment, the first edge 132 of the first insulating spacer 130, the second edge 142 of the second insulating spacer 140, and the same side edge of the insulating substrate 110 are all convexly curved” and [0073] recites “… the reaction zone flow channel 134 has at least a reaction layer 150 covering at least the electrode unit 120 located in the reaction zone flow channel 134 and comprising at least one active material and a conductive medium for use with the sample…” 
wherein the test strip (100) utilizes a convex tip of the second edge (142) of the second insulating spacer (140) and a concave structure of the insulating substrate (110) relative to the front half part of the reaction zone channel (134) to reduce a cohesive force of the biological sample, and enables the biological sample to go forward rapidly under an action of capillary phenomenon;
	Specifically, paragraph [0077] recites “The concave structure of the substrate 110 relative to the position of the front portion of the flow path 134 of the reaction zone destroys 
	wherein the enzyme which oxidizes, reduces, decomposes or metabolizes galactose.
As it is being interpreted that claim 8 is independent and requires a stabilizer, Shen teaches, as recited by paragraph [0073] that “… the reaction zone flow channel 134 has at least a reaction layer 150 covering at least the electrode unit 120 located in the reaction zone flow channel 134 and comprising at least one active material… the active substance refers to an enzyme… a protective agent (e.g., protein, dextrin, dextran, amino acid, etc.).” It is understood that a protective agent is a stabilizer. 
As it is being interpreted that claim 8 is independent and will require that the enzyme have galactose specificity, in the analogous art of reagents for measuring an analyte in a hemoglobin-containing biological fluid, Ouyang teaches a test strip with a reagent and enzyme specific to an analyte.
Specifically, Ouyang teaches a test pad (12) fixed onto a support (14) that contains a reagent including an enzyme specific to a particular analyte (Column 4 lines 47-50 and Figure 1). In particular, an enzyme that can be used is galactose oxidase for detecting galactose (Column 5 lines 15-20). It is understood that galactose oxidase oxidizes galactose. 
Shen is silent with regards to a specific enzyme, therefore, it would have been necessary and thus obvious to look to the prior art for conventional enzymes specific to galactose. Ouyang provides this conventional teaching showing that it is known in the art to use galactose oxidase to detect galactose. Therefore, it would have been obvious to one having ordinary skill in the 
Regarding claim 9, the combination of Shen and Ouyang teach the test strip according to claim 8, and Shen further teaches wherein the insulating substrate is selected from the group consisting of polyvinyl chloride (PVC), glass fiber (FR-4), polyester suphone, bakelite plate, polyethylene terephthalate (PET), polycarbonate (PC), polypropylene (PP), polyethylene (PE), polystyrene (PS), glass plate, ceramic, and any combination thereof (see [0067]).
Regarding claim 10, the combination of Shen and Ouyang teach the test strip according to claim 8, Shen teaches wherein the electrode unit is selected from the group consisting of palladium, platinum, gold colloid, titanium, carbon, silver, copper, gold and 19Attorney Docket No. 5300/0274PUS1 silver, as [0069] of Shen recites “The material of the electrode unit 120 can be any conductive material, such as palladium glue, platinum glue, gold glue, titanium glue, carbon glue, silver glue, copper glue, gold and silver mixed glue, carbon silver mixed glue, or any combination of the above conductive materials.”
Regarding claim 11, Shen and Ouyang teach the test strip according to claim 8 as stated above, wherein the reaction layer is selected from the group consisting of an enzyme, buffer solution, and stabilizer. Paragraph [0073] of Shen recites “The composition may be, but not limited to, an enzyme (e.g. glucose saccharifcation enzyme)… a phosphate buffer, a protective agent (e.g. protein, dextrin, dextran, amino acid, etc.)” in relation to materials on the reaction layer 150. It is being interpreted that the protective agent serves the same purpose as the stabilizer. It is further understood that claim 11 only requires one of: an enzyme, coenzyme, buffer solution, stabilizer, or surfactant for the reaction layer in order to meet claim 11. It 
Regarding claim 14, Shen and Ouyang teach the test strip according to claim 11 as stated above. As it is understood, since Shen teaches a test strip with an enzyme, the recitation of specific buffer solutions are given minimal patentable weight as they are not required. 
Regarding claim 15, the combination of Shen and Ouyang teach the test strip according to claim 11, and Shen further teaches wherein the stabilizer is selected from the group consisting of Xylitol, mannitol, polyxylose, araboxylan, mannan, trehalose, PEG, PVA, PEO, Methocel, agarose, sol-gel, collagen, chitosan, BSA, casein, neo protein, amino acid and any one combination thereof, as [0073] of Shen recites that “… a protective agent (e.g. protein, dextrin, dextran, amino acid, etc.)” which would be on the reaction layer 150 of the test strip 100. 
Regarding claim 16, Shen and Ouyang teach the test strip according to claim 11 as stated above. As it is understood, since Shen teaches a test strip with an enzyme, the recitation of specific surfactants are given minimal patentable weight as they are not required. 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shen and Ouyang as applied to claims 8 and 11 above and in further view of Ayyub (US-20160168613-A1). 
Regarding claim 12, the combination of Shen and Ouyang teach the test strip according to claim 8.  The previous combination does not teach that the conductive medium is selected from the group consisting of ferrocene, ferrocenium, methylene blue, tris(acetonitrile)ruthenium trichloride, dihydroxybenzoquinone, phenazinemethosulfate, tetrathiafulvalene tetra-cyano-quino-dimethane, methyl viologen, toluidine blue, 5,6-diamino- 1,1 0-phenanthroline, and 2,2'- bipyridine.
However, in the analogous art of biosensors for the measuring of a total concentration 
Ayyub teaches, as recited by paragraph [0021], an electron mediator selected from “… thionine, o-phenylenediamine, methylene blue, and toluidine blue.” It is being interpreted that the electron mediator is similar to the conductive medium and will serve the same purpose. It is recited in paragraph [0181] that “Easily reduced molecules termed mediators can facilitate propagation of the electrochemical event.” Such mediators can include methylene blue or toluidine blue. It would have been obvious to one skilled in the art at the time of filing to utilize methylene blue or toluidine blue as the conductive medium of the test strip of Shen and Ouyang for the benefit of facilitating propagation of an electrochemical event, which would produce a visible detection reaction ([0181] of Ayyub). 
Regarding claim 13, the combination of Shen and Ouyang teaches the test strip according to claim 8. The previous combination does not teach wherein the conductive medium further comprises a metal ion compound, the metal ion compound is selected from the group consisting of MgCl2, BeCl2, CaCl2, SrCl2, BaCl2 and any one combination thereof. 
However, in the analogous art of biosensors for the measuring of a total concentration of amino acids, Ayyub teaches a kit containing test strips containing electrically conductive supports. 
Ayyub teaches a test strip that has an electrode “… with a calcium chloride solution…” ([0033]). It is understood that the calcium chloride solution would be placed onto the electrode portion. It would have been obvious to one skilled in the art to utilize an electrode with a calcium chloride solution (as taught by Ayyub) as the conductive medium in the test strip of the 
Claim 14 is additionally rejected over Shen and Ouyang in view of Ayyub. Shen and Ouyang teach the test strip according to claim 11. Shen further teaches where a phosphate buffer is used (see paragraph [0073]), however it is understood that this is not the same as phosphate buffered saline (PBS). 
In the analogous art of biosensors measuring total concentration of amino acid, Ayyub teaches kit containing test strips containing electrically conductive supports. 
Specifically, Ayyub teaches a solution that is placed on an electrode. Paragraph [0185] recites “Phenylalanine dehydrogenase concentrations, NAD+, and toluidine blue will be dissolved in phosphate buffered saline (PBS) and placed on screen printed carbon electrodes…” It would have been obvious to one skilled in the art to utilize phosphate buffered saline (as taught by Ayyub) on the reaction layer of the test strip of the previous combination for the benefit of bringing the electrode into equilibrium through the use of this buffer ([0185] of Ayyub). It should be noted that as Shen teaches an enzyme on a test strip, claim 11 is met, thus having particular buffer solutions is not required.  
Claim 16 is additionally rejected under 35 U.S.C. 103 as being unpatentable over Shen and Ouyang as applied to claim 11 above and in further view of Shults (US-7860545-B2). 
Regarding claim 16, the combination of Shen and teach the test strip according to claim 11 as stated above. The combination of Shen and Ouyang do not teach a test strip with a surfactant. 
In the analogous art of sensing devices, Shults teaches an implantable analyte-
Specifically, Shults teaches wherein an angiogenic layer of the device that uses “… at least one substance selected from the group consisting of an ionic surfactant, a nonionic surfactant…” (Column 5 lines 64-67). It is understood that the angiogenic layer is a substrate (see column 4 lines 44-53). It would have been obvious to one skilled in the art at the time of filing to modify the test strip taught by Shen and Ouyang to utilize an ionic or nonionic surfactant taught by Shults for the benefit of incorporating different agents into the angiogenic layer (Column 5 lines 64-67 of Shults). It should be noted that as Shen and Ouyang teach the test strip according to claim 11 with an enzyme on it, therefore a surfactant is not required. 
Claims 17 and 18 are rejected 35 U.S.C. 103 as being unpatentable over Shen and Ouyang as applied to claim 8 above and in further view of  Maekawa (US-4132527-A) and Ismail (US-8116729-A).
Regarding claim 17, the combination of Shen and Ouyang teaches the test strip according to claim 8. The combination does not teach wherein a test range of galactose in the test strip is 50-2000 µg/ml. 
However, in the analogous art of diagnostic instruments, Maekawa teaches a diagnostic composition into which a bibulous, porous support is impregnated to form the diagnostic instrument. 
Maekawa teaches a test strip where the test range for galactose is 50-1000 mg/dl, or 500-10000 µg/ml (Column 12 Line 33-35). The range disclosed overlaps the test range claimed, which is 50-2000 µg/ml. It can be understood that one skilled in the art could alter the amount of solution components, which would impact the test range. It would have been obvious to one 
Regarding claim 18, the combination of Shen and Ouyang teaches the test strip according to claim 8. The combination of Shen and Ouyang does not teach wherein the enzyme can be dried, solidified and stored in a natural, acidic or alkaline environment. 
However, in the analogous art of diagnostic instruments, Maekawa teaches a diagnostic composition into which a bibulous, porous support is impregnated to form the diagnostic instrument.
Maekawa teaches a “… bibulous, porous support in a solution comprising the diagnostic composition and optionally a saccharide oxidase, peroxidase…” (Abstract). The test strip is prepared by dipping the sheet into different solutions, including the one with the either saccharide oxidase or peroxidase and then dried (Column 12 Line 6-14). As stated by column 4 lines 6-12, saccharide oxidase can include an enzyme that can oxidize galactose. Column 12 lines 8-12 state that the test strip after tipping and drying in a solution can be stored at a low temperature. It would have been obvious to one skilled in the art to utilize a dried enzyme (as taught by Maekwa) in the test strip of Shen and Ouyang for the benefit of improving the stability of the test strip for environments that may not be controlled (such as a patient’s home) (Column 4 lines 25-45 of Ismail).

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments, see page 3, filed 01/15/2021, with respect to Hu (TW-200617391-A) cited in the non-final Office Action mailed 10/19/2020 as Bau (TW-200617391-A), have been fully considered but are not persuasive. Bau teaches a filter paper, it is understood that a “test strip” given its broadest reasonable interpretation can include a filter paper. It should be noted that Shen (CN-204008654-U) teaches a test strip, see rejection for claim 8.  

(2) Response to Argument
The declaration under 37 CFR 1.132 filed 01/15/2021 is insufficient to overcome the rejection of claim 1 based upon 35 U.S.C. 103 as set forth in the last Office mailed 10/19/2020 action because: 
The declaration is trying to illustrate unexpected results for a test strip with an enzyme that has specificity for galactose being stored stably, however, the applicant has failed to set forth facts in regards to the showing of the unexpected results to which the declaration does not provide a comparison between the claimed subject matter with the closest prior art. Therefore, applicant’s showing of unexpected results does not have nexus with the current modifications with the prior art utilized. See MPEP 716.02(e)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOPHIA Y LYLE/             Examiner, Art Unit 1798                                                                                                                                                                                           
/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1798